NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 16 2018
                                                                       MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS



JOEL ELIAS SANCHEZ,                             No.    15-56369

                Petitioner-Appellant,           D.C. No.
                                                5:13-cv-01448-MMM-VBK
 v.

JEFFREY A. BEARD,                               MEMORANDUM*

                Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted November 13, 2018**
                               Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and AMON,*** District Judge.

      Joel Sanchez was convicted in California state court of second-degree murder

for the shooting and killing of Manuel Torres. In this habeas petition, Sanchez

challenges the exclusion of a toxicology report during his murder trial. The


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Carol Bagley Amon, United States District Judge for the
Eastern District of New York, sitting by designation.
toxicology report showed that Torres was under the influence of methamphetamine

and alcohol at the time of the shooting. Without offering any expert testimony to

explain the toxicology results, Sanchez sought to introduce the report to corroborate

his claim of self-defense that he shot a “crazed” and “maniacal” Torres out of fear for

his own life. Sanchez unsuccessfully appealed the trial court’s evidentiary ruling. We

have jurisdiction under 28 U.S.C. §§ 1291 and 2254, and we affirm.

      Our review of the state court’s decision denying Sanchez’s appeal is governed

by the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”). 28 U.S.C.

§ 2254(d). Sanchez argues that the toxicology report constituted “critical” evidence

that directly corroborated his self-defense theory. He claims that the exclusion of the

report violated his constitutional right to present a complete defense, and was

therefore contrary to, and an unreasonable application of, Supreme Court precedent.

      However, unlike the excluded evidence in Chambers v. Mississippi, 410 U.S.

284 (1973), which directly corroborated the defendant’s main defense that a third

party in fact had killed the victim, the toxicology report in this case by itself provided

little support to Sanchez’s theory that he shot Torres in self-defense. Sanchez wanted

the jury to infer and speculate, based solely on the toxicology results, that the amount

of drugs and alcohol in Torres’s body caused Torres to act in an aggressive manner,

justifying Sanchez to shoot Torres out of fear. Yet, Sanchez offered no expert

testimony and no evidence to suggest that it is common knowledge that the combined

effect of methamphetamine and alcohol causes an individual to act aggressively or

                                           2
violently. This is not the type of “critical, corroborative” evidence the Supreme Court

has held leads to a constitutional violation when erroneously excluded. DePetris v.

Kuykendall, 239 F.3d 1057, 1062 (9th Cir. 2001) (citing Chambers, 410 U.S. at 302

and Washington v. Texas, 388 U.S. 14, 18–19 (1967)).

      Even assuming the toxicology report constituted relevant defense evidence,

Sanchez still fails to overcome AEDPA deference. The Supreme Court has never held

that evidence excluded on relevancy grounds violates a defendant’s constitutional

rights. Holmes v. South Carolina, 547 U.S. 319, 326–27 (2006) (“While the

Constitution thus prohibits the exclusion of defense evidence under rules that serve

no legitimate purpose . . . , we have stated that the Constitution permits judges to

exclude evidence that is repetitive, only marginally relevant or poses an undue risk of

harassment, prejudice, or confusion of the issues.”) (internal quotation marks and

citations omitted; alterations incorporated). Thus, the state appellate court’s decision

to affirm the trial court’s evidentiary ruling “cannot be contrary to or an unreasonable

application of clearly established Supreme Court precedent.” Moses v. Payne, 555

F.3d 742, 759 (9th Cir. 2009) (citing Wright v. Van Patten, 552 U.S. 120, 124–26

(2008)).

AFFIRMED.




                                          3